C : RIGI '.
              Case 1:20-cv-03632-LLS Document 2 Filed 08/13/20
                 L                                             ,1
                                                                   Page
                                                          ~,--[.,[;C_SD:S1\ of 2
                                                                     )CUME:\T
                                                                    !. H
                                                                                                l
                                                                i t t ECTRO"ICALLY FILED
   UNITED STATES DISTRICT COURT                                :1 DOC #: _ _ _--=-r-'_7--:._
   SOUTHERN DISTRICT OF NEW YORK                                i lP : E F 1 ~ ; · :  Ef1J.li
                                                                                        0

   RUBEN VILLAR BRITO ,

                                     Plaintiff ,             20 Civ. 3632          (LLS)

                       - against -                                         ORDER

   CLIFFORD INGLES and EAN HOLDINGS ,
   LLC ,

                                     Defendants .


         Plaintiff filed his complaint on May 9 , 2020 .

         Rule 4(m) of the Federal Rules of Civil Procedure

   provides , in pertinent part :

         If a defendant is not served within 90 days after the
         complaint is filed , the court-on motion or on its own
         after notice to the plaintiff-must dismiss the action
         without prejudice against that defendant or order that
         service be made within a specified time .   But if the
         plaintiff shows good cause for the failure , the court
         must extend the time for service for an appropriate
         period.

         The 90 - day deadline expired on August 7 , 2020 .                   To date ,

   plaintiff has not filed proof with the court that either of the

   defendants has been served .

         Accordingly , unless within fourteen days from the date of

    this order plaintiff files an affidavit showing that each

    defendant has been served or shows good cause for its failure to

    do so , this action will be dismissed without prejudice against
          Case 1:20-cv-03632-LLS Document 2 Filed 08/13/20 Page 2 of 2



any defendant who has not been served .

      So ordered .

Dated :      New York , New York
             August 13 , 2020

                                             l.o •,:aL. $t._.,.tfti\
                                              LOUIS L. STANTON
                                                  U. S . D. J.




                                      - 2-
